 




NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

After Recording Return To:

Sharon E. Peebles

1218 A Potomac Drive

Houston, Texas 77057




HARTMAN XX LIMITED PARTNERSHIP

DEED OF TRUST, SECURITY AGREEMENT,

FINANCING STATEMENT, AND ABSOLUTE ASSIGNMENT OF RENTS

THIS DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT, AND ABSOLUTE
ASSIGNMENT OF RENTS is made as of May 1, 2015 by HARTMAN HILLCREST, LLC, a Texas
limited liability company (“Grantor” whether one or more), to SHARON E. PEEBLES,
as Trustee, whose address is 1218 A Potomac Drive, Houston, Texas 77057
(“Trustee”), for the benefit of HARTMAN XX LIMITED PARTNERSHIP (“Lender”).

For $10 and other consideration, Grantor grants to Trustee the Mortgaged
Property (defined below) in trust, to secure the full and timely payment and
performance of the Indebtedness (defined below) and Obligations (defined below),
and grants to Lender a security interest in the Personalty (defined below), to
secure the full and timely payment and performance of the Indebtedness and
Obligations.  As additional consideration, Grantor presently and absolutely
assigns to Lender the Rents (defined below), subject to a license back to
Grantor, as described in Article Four.  The conveyance of the Mortgaged Property
is subject to the Permitted Encumbrances (defined below).  Grantor agrees as
follows:

ARTICLE ONE

DEFINITIONS

1.1

Definitions.  As used herein, the following terms shall have the following
meanings:

“Architectural Barrier Laws” means any and all architectural barrier laws
including, without limitation, the Americans with Disabilities Act of 1990, P.L.
101-336, and the Architectural Barrier Act, 23 Tex. Rev. Civ. Stat. Art. 9102,
as amended, or any successor thereto.

“Lender” means Hartman XX Limited Partnership and its successors and assigns
whether or not such successor and/or assign is a financial institution.

“Borrower” means, collectively, Grantor, Hartman Hillcrest LLC, a Texas limited
liability company, and each other Person who from time to time becomes a
Borrower under the Loan Agreement.

“Contracts” means all of the right, title and interest of Grantor, including
equitable rights, in, to, and under any and all (a) contracts for the purchase
of all or any portion of the Mortgaged Property, whether such contracts are now
or at any time hereafter existing, including, but without limitation, any and
all





DEED OF TRUST




earnest money or other deposits escrowed or to be escrowed or letters of credit
provided or to be provided by the purchasers under the contracts, including all
amendments and supplements to and renewals and extensions of the contracts at
any time made, and together with all payments, earnings, income, and profits
arising from the sale of all or any portion of the Mortgaged Property or from
the contracts and all other sums due or to become due under and pursuant thereto
and together with any and all earnest money, security, letters of credit or
other deposits under any of the contracts; (b) contracts, licenses, or permits
which are directly or indirectly related to, or connected with, the development,
ownership, maintenance or operation of the Mortgaged Property, whether such
contracts, licenses, and permits are now or at any time thereafter existing, and
all improvements constructed or to be constructed on the Mortgaged Property with
all Legal Requirements applicable to the Mortgaged Property; (c) any and all
right, title, and interest Grantor may have in any financing arrangements
relating to the financing of or the purchase of all or any portion of the
Mortgaged Property by future purchasers; and (d) all other contracts which in
any way relate to the use, enjoyment, occupancy, operation, maintenance, repair,
management or ownership of the Mortgaged Property (save and except any and all
Leases), including, but not limited to, maintenance and service contracts and
management agreements.

“Deed of Trust” means this Deed of Trust, Security Agreement, Financing
Statement and Absolute Assignment of Rents and all amendments, renewals,
extensions and replacements to such.

“Disposition” means any sale, lease (except as permitted in the Loan Documents
or otherwise in the ordinary course of the business of the Grantor), exchange,
assignment, conveyance, transfer, trade, encumbrance (except in favor of Lender
or otherwise permitted in the Loan Documents) or other disposition of all or any
portion of the Mortgaged Property (or any interest therein) (except as expressly
permitted in the Loan Documents).

“Environmental Laws” means any federal, state, or local law, statute, ordinance,
or regulation, whether now or hereafter in effect, pertaining to health,
industrial hygiene, or the environmental conditions on, under, or about the
Mortgaged Property, including, without limitation, the following as now or
hereafter amended: Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (“CERCLA”), 42 U.S.C. § 9601 et seq.; Resource,
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq. as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), Pub. L.
99-499, 100 Stat. 1613; the Toxic Substances Control Act (“TSCA”), 15 U.S.C. §
2601 et seq.; Emergency Planning and Community Right to Know Act of 1986
(“EPCRA”), 42 U.S.C. § 11001 et seq.; Clean Air Act (“CAA”), 42 U.S.C. § 7401 et
seq.; Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C. § 1251 et seq.;
and any corresponding state laws or ordinances including but not limited to the
Texas Water Code (“TWC”) § 26.001 et seq.; Texas Health & Safety Code (“THSC”) §
361.001 et seq.; and regulations rules, guidelines, or standards promulgated
pursuant to such laws, statutes and regulations, as such statutes, regulations,
rules, guidelines, and standards are amended from time to time.  

“Environmental Report” means a detailed review of the environmental condition of
the Mortgaged Property in scope satisfactory to Lender by an environmental
consulting firm approved in advance by Lender.

“Fixtures” means any and all materials, supplies, equipment, systems, apparatus,
and other items now owned or hereafter acquired by Grantor and now or hereafter
attached to, installed in, or used in connection with (temporarily or
permanently) any of the Improvements or the Land, which are now owned or
hereafter acquired by Grantor and are now or hereafter attached to the Land or
the Improvements, together with all accessions, appurtenances, replacements,
betterments, and substitutions for any of the foregoing and the proceeds
thereof.





DEED OF TRUST

Page 2




“Governmental Authority” means any and all applicable courts, boards, agencies,
commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise), whether now or hereafter in existence.

“Grantor” means each Person designated in the first sentence of this Deed of
Trust as Grantor and that Person’s heirs, personal representatives, successors
and assigns, and all subsequent owners of the Mortgaged Property (without
implying Lender’s consent to any Disposition of all or any portion of the
Mortgaged Property).

“Guarantor” means each Person which guarantees, in whole, or in part, the
repayment of the Note.

“Hazardous Substances” means any substance, product, waste, or other material
which is or becomes listed, regulated, or addressed as being a toxic, hazardous,
polluting, or similarly harmful substance under any Environmental Law,
including, without limitation: (a) any substance included within the definition
of “hazardous waste” pursuant to Section 1004 of RCRA; (b) any substance
included within the definition of “hazardous substance” pursuant to Section 101
of CERCLA; (c) any substance included within (i) the definition of “regulated
substance” pursuant to Section 26.342(11) of TWC; or (ii) the definition of
“hazardous substance” pursuant to Section 361.003(11) of THSC; (d) asbestos; (e)
polychlorinated biphenyls; (f) petroleum products; (g) underground storage
tanks, whether empty, filled or partially filled with any substance; (h) any
radioactive materials, urea formaldehyde foam insulation or radon; (i) any
substance included within the definition of “waste” pursuant to Section
30.003(b) of TWC or “pollutant” pursuant to Section 26.001(13) of TWC; and (j)
any other chemical, material or substance, the exposure to which is prohibited,
limited or regulated by any Governmental Authority on the basis that such
chemical, material or substance is toxic, hazardous or harmful to human health
or the environment.  The term “Hazardous Substance” shall not include those
chemicals at the Mortgaged Property which are kept in de minimis quantities (5
gallons or less), properly containerized and labeled for retail use, and
utilized according to label instructions for general maintenance purposes.

“Hazardous Substances Contamination” means the contamination (whether presently
existing or hereafter occurring) of the Improvements, facilities, soil,
groundwater, surface water, air or other elements on or of the Mortgaged
Property by Hazardous Substances, or the contamination of the buildings,
facilities, soil, groundwater, surface water, air or other elements on or of any
other property as a result of Hazardous Substances at any time (whether before
or after the date of the Deed of Trust) emanating from the Mortgaged Property.

“Impositions” means: (a) all real estate and personal property taxes, charges,
assessments, standby fees, excises, and levies and any interest, costs, or
penalties with respect thereto, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever which at any time
prior to or after the execution hereof may be assessed, levied, or imposed upon
the Mortgaged Property or the ownership, use, occupancy, or enjoyment thereof,
or any portion thereof, or the sidewalks, streets, or alleyways adjacent
thereto; (b) any charges, fees, license payments, or other sums payable for or
under any easement, license, or agreement maintained for the benefit of the
Mortgaged Property; (c) water, gas, sewer, electricity, and other utility
charges and fees relating to the Mortgaged Property; and (d) assessments and
charges arising under any subdivision, condominium, planned unit development, or
other declarations, restrictions, regimes, or agreements affecting the Mortgaged
Property.

“Improvements” means any and all buildings, open parking areas, structures and
other improvements of any kind or nature, and any and all additions,
alterations, betterments or appurtenances thereto, now or at any time hereafter
situated, placed, or constructed upon the Land or any part thereof.





DEED OF TRUST

Page 3




“Indebtedness” means all present and future indebtedness, obligations, and
liabilities, including all direct and contingent obligations arising under
letters of credit, Lender’s acceptances, Lender guaranties and similar
instruments, net obligations under any swap contract, overdrafts, Automated
Clearing House obligations, and other financial accommodations which could be
considered a liability under Generally Accepted Accounting Principles, and all
renewals, extensions, and modifications thereof, or any part thereof, now or
hereafter owed to Lender by Borrower, and all interest accruing thereon and
costs, expenses, and reasonable attorneys’ fees incurred in the enforcement or
collection thereof, regardless of whether such indebtedness, obligations, and
liabilities are direct, indirect, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, including, but not limited to, the
indebtedness, obligations, and liabilities evidenced, secured, or arising
pursuant to any of the Loan Documents, and all renewals and extensions thereof,
or any part thereof, and all present and future amendments thereto.
 “Indebtedness,” however, does not include any debt which is covered by the
federal Truth-in-Lending Act.

“Land” means all that certain real property or interest therein, more
particularly described in Exhibit “A” attached hereto and incorporated herein by
this reference, together with all right, title, interest, and privileges of
Grantor in and to (a) all streets, ways, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress, vehicle parking rights
and public places, existing or proposed, abutting, adjacent, used in connection
with or pertaining to such real property or the improvements thereon; (b) any
strips or gores of real property between such real property and abutting or
adjacent properties; (c) all water and water rights, timber and crops pertaining
to such real estate; and (c) all appurtenances and all reversions and remainders
in or to such real property.

“Lease Guaranties” means all claims and rights under any and all lease
guaranties, letters of credit and any other credit support (individually, a
“Lease Guaranty”, and collectively, the “Lease Guaranties”) given to Borrower by
any guarantor in connection with any of the Leases (individually, a “Lease
Guarantor”, and collectively, the “Lease Guarantors”).

“Leases” means any and all leases, licenses, or other agreements (whether
written or oral, or now or hereafter in effect) which grant to third parties a
possessory interest in and to, or the right to use or occupy, all or any part of
the Mortgaged Property, together with all security and other deposits or
payments made in connection therewith.

“Legal Requirements” means:  (a) any and all present and future judicial
decisions, statutes, rulings, rules, regulations, permits, certificates, or
ordinances of any Governmental Authority in any way applicable to Grantor, any
Guarantor or the Mortgaged Property, including, without limiting the generality
of the foregoing, the ownership, use, occupancy, possession, construction,
operation, maintenance, alteration, repair, or reconstruction thereof, including
all applicable Architectural Barrier Laws; (b) any and all covenants,
conditions, and restrictions contained in any deeds, other forms of conveyance,
or in any other instruments of any nature that relate in any way or are
applicable to the Mortgaged Property or the ownership, use, or occupancy
thereof; (c) Grantor’s or any Guarantor’s presently or subsequently effective
bylaws and articles of incorporation, operating agreement and articles of
organization or partnership, limited partnership, joint venture, trust, or other
form of business association agreement; and (d) any and all Leases and other
contracts (written or oral), of any nature that relate in any way to the
Mortgaged Property and to which Grantor or any Guarantor may be bound.

“Loan Documents” means this Deed of Trust, the Note, and all other documents,
whenever executed, which evidence, secure, guarantee or relate to the
indebtedness evidenced by the Note, as such may be renewed, extended, modified,
and replaced.

“Maximum Rate” means the maximum non-usurious rate of interest (or, if the
context so requires, an amount calculated at such rate) which Lender is allowed
to contract for, charge, take, reserve, or





DEED OF TRUST

Page 4




receive under the Loan Documents pursuant to applicable federal or state
(whichever is higher) law from time to time in effect after taking into account,
to the extent required by applicable federal or state (whichever is higher) law
from time to time in effect, any and all relevant payments or charges under the
Loan Documents.

“Minerals” means all substances in, on, under or above the Land which are now,
or may become in the future, intrinsically valuable (that is, valuable in
themselves) and which now or may be in the future enjoyed through extraction or
removal from the property, including, without limitation, oil, gas, and all
other hydrocarbons, coal, lignite, carbon dioxide and all other nonhydrocarbon
gases, uranium and all other radioactive substances, and gold, silver, copper,
iron and all other metallic substances or ores.

“Mortgaged Property” means all interest of Grantor now owned or hereafter
acquired in and to the Land, Minerals, Fixtures, Improvements, Personalty,
Contracts and Leases, together with any and all other security and collateral of
any nature whatsoever, now or hereafter given for the repayment of the
Indebtedness or the performance and discharge of the Obligations.  As used in
this Deed of Trust, the term “Mortgaged Property” shall be expressly defined as
meaning all or, where the context permits or requires, any portion of the above
and all or, where the context permits or requires, any interest therein.

“Note” means that certain Promissory Note dated effective as of May 1, 2015 in
the original principal amount of $11,400,000.00, executed by Borrower and
payable to the order of Lender, and all amendments, restatements, increases,
renewals, and extensions thereof.  

“Obligations” means any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower or Guarantor to Lender as set forth in the Loan
Documents.

“Permitted Encumbrances” means (a) the lien and security interest created by
this Deed of Trust and any other lien against the Mortgaged Property in favor of
Lender, and all liens and security interests expressly permitted by Lender, (b)
the liens and/or encumbrances set forth in Exhibit “B” attached hereto and made
a part hereof, if any, or (c) the matters, if any, set forth as exceptions on
Schedule B of the Title Policy, if any, or (d) if no Exhibit “B” is attached
hereto and no Title Policy is issued, then any liens and/or encumbrances
affecting the Mortgaged Property appearing (as of the date of this Deed of
Trust) in the Real Property Records of the county(ies) in which the Land is
situated, but only to the extent the same are valid and subsisting, plus all
renewals and extensions of the foregoing (hereinafter called the “Permitted
Encumbrances”).

“Person” means any natural person, firm, corporation, association, partnership,
joint venture, trust, or other entity as applicable.

“Personalty” means all of the right, title, and interest of Grantor in and to
(a) all equipment and all materials of every nature now or later situated upon
the Land and (i) intended to be incorporated into the Improvements, or (ii) that
are or become Fixtures, (b) all equipment, now owned or later acquired by
Grantor and now or later situated on the Land or in the Improvements and that
are necessary to the use or occupancy of the Improvements, but excluding (for
purposes of this Deed of Trust) equipment used principally in Grantor’s business
operations; (c) all cash funds, fees (whether refundable, returnable or
reimbursable), deposit accounts or other funds or evidences of cash, credit or
indebtedness deposited by or on behalf of Grantor with any governmental
agencies, boards, corporations, providers of utility services, public or
private, any awards, reimbursements, settlements, or compensation heretofore
made or hereafter to be made by any Governmental Authority pertaining to the
Land, Improvements, Fixtures, Contracts, or Personalty, plus trademarks, trade
names and symbols used in connection with the Land and Improvements; any and all
of which are now owned or hereafter acquired by Grantor, and which are now or
hereafter situated in, on, or about the Land or the Improvements, or used in or
necessary to the complete and proper





DEED OF TRUST

Page 5




development, construction, use, occupancy, or operation thereof, together with
all accessions, replacements, and substitutions thereto or therefor and the
proceeds thereof.

“Rents” means all rent and other income from the Mortgaged Property, including
all rent and other income under all existing or future Leases.

“Title Policy” means a Mortgagee Policy of Title Insurance or Binder, if and as
required by Lender, including any endorsements required by Lender, issued by a
title company for the benefit of Lender and relating to the Land and the lien
created by this Deed of Trust.

“Trustee” means the individual described as Trustee in the initial paragraph to
this Deed of Trust.

1.2

Additional Definitions.

(a)

All pronouns, whether in masculine, feminine or neuter form, shall be deemed to
refer to the object of such pronoun whether same is masculine, feminine or
neuter in gender, as the context may suggest or require.

(b)

“Including” means including, without limitation.

(c)

All terms used herein, whether or not defined in Section 1.1 hereof, and whether
used in singular or plural form, shall be deemed to refer to the object of such
term whether such is singular or plural in nature, as the context may suggest or
require.

ARTICLE TWO

SECURED INDEBTEDNESS

2.1

Secured Indebtedness. This Deed of Trust is made to secure and enforce the
timely payment of the Indebtedness, and the full and timely performance of the
Obligations.

ARTICLE THREE

REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF GRANTOR

3.1

Representations and Warranties.  Grantor does hereby represent and warrant to
Lender as follows:

(a)

Financial Matters.  Grantor is solvent, is not bankrupt and has no outstanding
liens, suits, garnishments, Bankruptcies or court actions which could render
Grantor insolvent or Bankrupt.  There has not been filed by or (to Grantor’s
knowledge) against Grantor a petition in Bankruptcy or a petition or answer
seeking an assignment for the benefit of creditors, the appointment of a
receiver, trustee, custodian or liquidator with respect to Grantor or any
portion of Grantor’s property, reorganization, arrangement, rearrangement,
composition, extension, liquidation or dissolution or similar relief under the
United States Bankruptcy Code or any state law.  All reports, statements,
contracts of sale, and other data furnished by Grantor to Lender in connection
with the loan evidenced by the Note are true and correct in all material
respects and do not omit to state any fact or circumstance necessary to make the
statements contained therein not misleading.  No material adverse change has
occurred since the dates of such reports, statements and other data in the
financial condition of Grantor or of any tenant





DEED OF TRUST

Page 6




under lease described in such reports, statements and other data.  For the
purposes of this Section, Grantor shall also include any joint venturer or
general partner of Grantor.

(b)

Title and Authority.  Grantor is the lawful owner of good and indefeasible title
to the Land and Improvements and has good and marketable title to the Fixtures
and Personalty, and has good right and authority to grant, encumber, sell,
transfer, assign and mortgage the Land and Improvements and to grant a security
interest in the Personalty.  

(c)

Permitted Encumbrances.  The Mortgaged Property is free and clear from all
liens, security interests and encumbrances except the Permitted Encumbrances.
 There are no mechanic’s or materialmen’s liens or other claims constituting or
that may constitute a lien on the Mortgaged Property, or any part thereof.

(d)

No Homestead.  If Grantor is a natural person, no portion of the Mortgaged
Property is being used as Grantor’s business or residential homestead.

(e)

Compliance with Covenants and Laws.  The Mortgaged Property and the intended use
thereof by Grantor do not violate any Legal Requirements, without reliance upon
grandfather provisions or adjacent or other properties.  Grantor has obtained
all requisite zoning, utility, building, health and operating permits from each
Governmental Authority having jurisdiction over the Mortgaged Property.  All
engineering specifications with respect to the Mortgaged Property are within
applicable environmental standards.

(f)

Environmental.  Except as disclosed in the Environmental Reports delivered to
Lender prior to the date hereof, the Mortgaged Property does not contain any
Hazardous Substances, and the Mortgaged Property is not affected by any
Hazardous Substances Contamination.  The Mortgaged Property and the operations
conducted thereon do not violate any Legal Requirement or Environmental Laws.
 Grantor has not obtained and is not required to obtain any permits, licenses or
similar authorizations to construct, occupy, operate or use any Improvements and
equipment forming a part of the Mortgaged Property by reason of any
Environmental Laws.  Grantor undertook, at the time of acquisition of the
Mortgaged Property, all appropriate inquiry into the previous ownership and uses
of the Mortgaged Property consistent with good commercial or customary practice
to determine that the Mortgaged Property and the uses therefor are in compliance
with all Environmental Laws.  The use which Grantor makes and intends to make of
the Mortgaged Property will not result in the disposal or other release of any
Hazardous Substances on the Mortgaged Property, in violation of any
Environmental Laws.

(g)

Condition of Property.  The Mortgaged Property is in good condition and repair
with no deferred maintenance and is free from damage caused by fire or other
casualty.

(h)

Encroachments.  None of the Improvements on the Mortgaged Property create an
encroachment over, across or upon any of the Mortgaged Property boundary lines,
rights of way or easements and no buildings or other improvements on adjoining
land create such an encroachment, except as may be expressly recognized and
permitted by Lender (including as shown on the Survey (as defined in the Loan
Agreement) of the Mortgaged Property prior to the date hereof or covered by the
Title Policy).

3.2

Affirmative and Negative Covenants and Agreements.  So long as the Indebtedness
or any part thereof remains unpaid, or Lender has any further obligation under
the Loan Documents, Grantor covenants and agrees with Lender as follows:





DEED OF TRUST

Page 7






(a)

Payment and Performance.  Grantor will make prompt payment, as the same becomes
due, of the Indebtedness and shall punctually and properly perform all of
Grantor’s Obligations under the Loan Documents.

(b)

Operation of Mortgaged Property.  Grantor will operate the Mortgaged Property in
accordance with all Legal Requirements and will pay all fees or charges of any
kind in connection therewith.  Grantor will not use, or allow the use of, the
Mortgaged Property in any manner which violates any Legal Requirement or which
constitutes a public or private nuisance or which makes void, voidable or
cancelable, any insurance then in force with respect thereto.  Grantor will not
initiate or permit any zoning reclassification of the Mortgaged Property which
is unacceptable to Lender or seek any variance under existing zoning ordinances
applicable to the Mortgaged Property which is unacceptable to Lender or use or
permit the use of the Mortgaged Property in such a manner which would result in
such use becoming a nonconforming use under applicable zoning ordinances or
other applicable laws.  Grantor will not impose any restrictive covenants or
encumbrances upon the Mortgaged Property, execute or file any subdivision plat
or replat affecting the Mortgaged Property or consent to the annexation of the
Mortgaged Property to any municipality, without the prior written consent of
Lender.  Grantor will not agree or consent to any drilling or exploration for,
or extraction, removal or production of Minerals from the surface or subsurface
of the Mortgaged Property regardless of the depth thereof or the method of
mining or extraction thereof.  Grantor will not do or suffer to be done any act
whereby the value of any part of the Mortgaged Property may be materially
lessened.  Grantor will allow Lender or its authorized representatives to enter
the Mortgaged Property at any reasonable time during business hours after not
less than twenty-four (24) hours prior oral or written notice to inspect the
Mortgaged Property and Grantor will assist Lender or said representative in
whatever way necessary to make such inspection.  If Grantor receives a notice or
claim from any federal, state or other governmental entity pertaining to the
Mortgaged Property, including, without limitation, a notice that the Mortgaged
Property is not in compliance with any Legal Requirement, Grantor will promptly
furnish a copy of such notice or claim to Lender.

(c)

Debts for Construction; Payment of Impositions.  Subject to Section 7.11,
Grantor will cause all debts and liabilities of any character, including,
without limitation, all debts and liabilities for labor, material and equipment
and all debts and charges for utilities servicing the Mortgaged Property,
incurred in the construction, maintenance, operation and development of the
Mortgaged Property, to be promptly paid.  Grantor will duly pay and discharge,
or cause to be paid and discharged, the Impositions not later than the earlier
to occur of (i) the due date thereof, (ii) the date any fine, penalty, interest,
or cost may be added thereto or imposed, or (iii) the date prior to any date any
lien may be filed for the nonpayment thereof (if such date is used to determine
the due date of the respective item), and Grantor shall deliver to Lender a
written receipt evidencing the payment of the respective Imposition.

(d)

Repair and Maintenance.  Grantor will keep the Mortgaged Property in good order,
repair, operating condition and appearance, causing all necessary repairs,
renewals, replacements, additions and improvements to be promptly made, and will
not allow any of the Mortgaged Property to be misused, abused or wasted or to
deteriorate.  Grantor will not, without the prior written consent of Lender, (i)
remove from the Mortgaged Property any Fixtures or personal property covered by
this Deed of Trust except those replaced by Grantor by an article of equal
suitability and value, owned by Grantor, free and clear of any lien or security
interest (except that created by this Deed of Trust); (ii) make any structural
alteration to the Mortgaged Property or any other alterations thereto which
impair the value thereof; or (iii) make any alteration to the Mortgaged Property
involving an estimated expenditure exceeding $50,000 except pursuant to plans
and specifications approved in writing by Lender.

(e)

Insurance and Casualty.  Grantor will keep the Mortgaged Property insured
against loss or damage by fire, explosion, windstorm, hail, flood (if the
Mortgaged Property shall at any





DEED OF TRUST

Page 8




time be located in an identified “flood prone area” in which flood insurance has
been made available pursuant to the Flood Disaster Protection Act of 1973),
tornado and such other hazards as may be required by Lender by policies of fire,
extended coverage and other insurance (including builder’s risk, if applicable)
in such company or companies, in such amounts, upon such terms and provisions,
and with such endorsements, all as may be acceptable to Lender and as set forth
in the Loan Agreement.  Grantor will also provide such other insurance with
respect to the Mortgaged Property as Lender may from time to time require
(including Commercial General Liability), in such companies, upon such
commercially reasonable terms and provisions, in such amounts, and with such
endorsements, all as are approved by Lender.  In the event any of the Mortgaged
Property covered by such insurance is destroyed or damaged by fire, explosion,
windstorm, hail or by any other casualty against which insurance shall have been
required hereunder, (i) Lender may, but shall not be obligated to, make proof of
loss if not made promptly by Grantor; (ii) each insurance company concerned is
hereby authorized and directed to make payment for such loss directly to Lender
instead of to Grantor; and (iii) Lender shall have the right to apply the
insurance proceeds first, to reimburse Lender or Trustee for all costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred in
connection with the collection of such proceeds and, second, the remainder of
said proceeds shall be applied, at the sole discretion of Lender, in payment
(without premium or penalty) of the Indebtedness, either in whole or in part, in
the order determined by Lender in its sole discretion, or to the repair,
restoration or replacement, either partly or entirely, of the Mortgaged Property
so destroyed or damaged, provided that, any insurance proceeds held by Lender to
be applied to repair, restoration or replacement of the Mortgaged Property shall
be so held without payment or allowance of interest thereon and shall be paid
out from time to time upon compliance by Grantor with such terms, conditions and
requirements as may be reasonably imposed by Lender.  In any event the unpaid
portion of the Indebtedness shall remain in full force and effect and Grantor
shall not be excused in the payment thereof.  If any act or occurrence of any
kind or nature (including any casualty on which insurance was not obtained or
obtainable) shall result in damage to or loss or destruction of the Mortgaged
Property, Grantor shall give immediate written notice thereof to Lender and,
unless otherwise so instructed by Lender, shall promptly, at Grantor’s sole cost
and expense and regardless of whether the insurance proceeds, if any, shall be
sufficient for the purpose, restore, repair, replace and rebuild the Mortgaged
Property as nearly as possible to its value, condition and character immediately
prior to such damage, loss or destruction in accordance with plans and
specifications submitted to and approved by Lender.  Notwithstanding the
preceding and any contrary provision in the Loan Documents, if an Event of
Default does not then exist, Lender agrees to use such insurance proceeds to
restore or rebuild the Improvements to their previous condition provided that
all of the following conditions are satisfied: (i) Lender determines, in its
sole and unreviewable discretion, that it is economically, financially and
practically feasible to repair and restore the Improvements to their previous
condition prior to the Note’s maturity date; (ii) the total cost of repairing
and restoring the Improvements to their previous condition, as estimated by an
architect or engineer approved by Lender, shall not be greater than the amount
of such insurance proceeds together with any sums that Grantor deposits with
Lender in advance for the purpose of paying for the cost of such repairs and
restoration; (iii) such restoration and repair shall be accomplished in
accordance with the standard requirements and conditions of Lender when
monitoring and advancing in connection with a construction loan of similar size
and complexity; (iv) all guaranties of the Indebtedness, or any portion thereof,
shall remain in full force and effect and such Guarantors shall so confirm to
Lender if requested by Lender; and (v) Grantor shall have provided to Lender
satisfactory evidence that there has been no adverse change in the economic
viability of the Mortgaged Property since the date of this Deed of Trust.  The
Improvements shall be repaired and restored so as to be of at least equal value
in substantially the same character as prior to such damage or destruction.  If
such proceeds are made available by Lender to Grantor, any surplus which may
remain out of said insurance proceeds after payment of all costs and expenses of
such repair and restoration shall, at the option of Lender, be applied as a
prepayment of the Note but without incurring any prepayment penalty.





DEED OF TRUST

Page 9






(f)

Condemnation.  Immediately upon obtaining knowledge of the institution of any
proceedings for the condemnation of the Mortgaged Property or any portion
thereof, or any other proceedings arising out of injury or damage to the
Mortgaged Property, or any portion thereof, Grantor will notify Lender of the
pendency of such proceedings.  Grantor shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in carrying on a defense of any such
proceedings.  All proceeds of condemnation awards or proceeds of sale in lieu of
condemnation with respect to the Mortgaged Property and all judgments, decrees
and awards for injury or damage to the Mortgaged Property shall be paid to
Lender and shall be applied, first, to reimburse Lender for all costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred in
connection with collection of such proceeds and, second, the remainder of said
proceeds shall be applied, at the sole discretion of Lender, to the payment of
the Indebtedness (without premium or penalty) in the order determined by Lender
in its sole discretion or paid out to repair or restore the Mortgaged Property
so affected by such condemnation, injury or damage in the same manner as
provided in Subsection (e) of this Section 3.2.  In any event the unpaid portion
of the Indebtedness shall remain in full force and effect and Grantor shall not
be excused in the payment thereof.  Grantor hereby assigns and transfers all
such proceeds, judgments, decrees and awards to Lender and agrees to execute
such further assignments of all such proceeds, judgments, decrees and awards as
Lender may request.  Lender shall not be, in any event or circumstance, liable
or responsible for the failure to collect, or the failure to exercise diligence
in the collection of, any such proceeds, judgments, decrees or awards.  

(g)

Escrow.  If requested by Lender at any time during the term the Indebtedness is
outstanding in order to secure the performance and discharge of Grantor’s
obligations under Subsections (c) (as to Impositions) and (e) of this Section
3.2 (but only after an Event of Default has occurred), but not in lieu of such
obligations, Grantor will deposit with Lender a sum equal to ad valorem taxes,
assessments and charges against the Mortgaged Property for the current year and
the premiums for such policies of insurance for the current year, all as
estimated by Lender and prorated to the end of the calendar month following the
month during which this Deed of Trust is executed and delivered, and thereafter
will deposit with Lender, on each date when an installment of principal and/or
interest is due on the Note, sufficient funds (as estimated from time to time by
Lender) to permit Lender to pay, at least fifteen (15) days prior to the due
date thereof, the next maturing ad valorem taxes, assessments and charges and
premiums for such policies of insurance.  All such funds so deposited shall bear
no interest; provided, however, that, if an Event of Default (as hereinafter
defined) shall have occurred, such funds may at Lender’s option be applied to
the payment of the Indebtedness.  If funds on deposit with Lender are
insufficient to make all payments due, Grantor will deposit with Lender the
amount of any deficiency.

(h)

Further Assurances.  Grantor will, on request of Lender, promptly (i) correct
any defect, error or omission which may be discovered in the contents of this
Deed of Trust or in any other instrument now or hereafter executed in connection
herewith or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, authorize, deliver and record or file such further instruments
(including, without limitation, further deeds of trust, security agreements,
financing statements, continuation statements and assignments of rents and
leases) and do such further acts as may be necessary, desirable or proper to
carry out more effectively the purposes of this Deed of Trust.

(i)

Fees and Expenses.  Subject to any applicable limitations provided in the other
Loan Documents, Grantor will pay all appraisal fees, filing and recording fees,
inspection fees, survey fees, taxes, brokerage fees and commissions, abstract
fees, title policy fees, uniform commercial code search fees, escrow fees,
reasonable attorneys’ fees, and all other costs and expenses of every character
incurred by Grantor or Lender in connection with the Indebtedness, either at the
closing thereof or at any time during the term thereof, or otherwise
attributable or chargeable to Grantor as owner of the Mortgaged Property, and
will reimburse Lender for all such reasonable costs and expenses incurred by
Lender. Grantor shall pay all expenses and reimburse Lender for any
expenditures, including, without





DEED OF TRUST

Page 10




limitation, reasonable attorneys’ fees and legal expenses, incurred or expended
in connection with (i) the breach by Grantor of any covenant herein or in any
other Loan Document; (ii) Lender’s exercise of any of its rights and remedies
hereunder or under the Note or any other Loan Document or Lender’s protection of
the Mortgaged Property and its lien and security interest therein; or (iii) any
amendments to this Deed of Trust, the Note or any other Loan Document or any
matter requested by Grantor or any approval required hereunder.  Grantor will
indemnify and hold harmless Trustee and Lender (for purposes of this Subsection,
the terms “Trustee” and “Lender” shall include the directors, officers,
partners, employees, representatives, attorneys and agents of Trustee and
Lender, respectively, and any persons or entities owned or controlled by, owning
or controlling, or under common control or affiliated with Trustee and Lender,
respectively) from and against, and reimburse them for, all claims, demands,
liabilities, losses, damages, causes of action, judgments, penalties, costs and
expenses (including, without limitation, reasonable attorneys’ fees) which may
be imposed upon, asserted against or incurred or paid by them by reason of, on
account of or in connection with any bodily injury or death or property or
property damage occurring in or upon or in the vicinity of the Mortgaged
Property through any cause whatsoever or asserted against them on account of any
act performed or omitted to be performed hereunder or on account of any
transaction arising out of or in any way connected with the Mortgaged Property
or with this Deed of Trust, the Note or any other Loan Document.  WITHOUT
LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF GRANTOR AND GRANTOR AGREES
THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH
RESPECT TO CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION,
JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR CONTRIBUTORY) OR STRICT
LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY.  HOWEVER, SUCH
INDEMNITIES SHALL NOT APPLY TO ANY INDEMNIFIED PARTY TO THE EXTENT THE SUBJECT
OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  The foregoing indemnities shall
not terminate upon release, foreclosure or other termination of this Deed of
Trust but will survive foreclosure of this Deed of Trust or conveyance in lieu
of foreclosure and the repayment of the Indebtedness and the discharge and
release of this Deed of Trust and the other Loan Documents.  Any amount to be
paid hereunder by Grantor to Lender and/or Trustee shall be subject to and
governed by the provisions of Section 3.3. hereof.

(j)

Warranty. Grantor will warrant and forever defend the title to the Mortgaged
Property against the claims of all persons making any claim to the same or any
part thereof, subject to the Permitted Encumbrances.

(k)

Permitted Encumbrances. Grantor will comply with and will perform all of the
covenants, agreements and obligations imposed upon it or the Mortgaged Property
in the Permitted Encumbrances in accordance with their respective terms and
provisions.  Grantor will not modify or permit any modification of any Permitted
Encumbrance without the prior written consent of Lender.

(l)

Title Policy.  If requested by Lender, Grantor shall, at its sole cost and
expense obtain and maintain a Title Policy issued by a title company acceptable
to Lender.

(m)

Appraisal.  If Lender, in good faith, deems it necessary to have the Land and
Improvements appraised, Grantor agrees to such and acknowledges that Grantor
will bear the cost of the new appraisal which shall be performed by an appraiser
acceptable to Lender; provided, however, Grantor shall not be liable for the
cost of more than one (1) appraisal during any five (5) year period unless the
requirement of an appraisal is caused, in whole or in part, by the occurrence of
an Event of Default or is required by a Governmental Authority.  Lender may deem
it necessary to obtain a new appraisal if an





DEED OF TRUST

Page 11




Event of Default occurs and such continues for more than fifteen (15) days, or
if material deterioration of the financial condition of Grantor occurs, or if
material deterioration of the value of the Land and Improvements occurs caused
by economic conditions or physical obsolescence.

(n)

No Other Liens.  Grantor will not, without the prior written consent of Lender,
create, place or permit to be created or placed, or through any act or failure
to act, acquiesce in the placing of, or allow to remain, any deed of trust,
mortgage, voluntary or involuntary lien, whether statutory, constitutional or
contractual (except for the lien for ad valorem taxes on the Mortgaged Property
which are not delinquent), security interest, encumbrance or charge, or
conditional sale or other title retention document, against or covering the
Mortgaged Property, or any part thereof, other than the Permitted Encumbrances,
regardless of whether the same are expressly or otherwise subordinate to the
lien or security interest created in this Deed of Trust, and should any of the
foregoing become attached hereafter in any manner to any part of the Mortgaged
Property without the prior written consent of Lender, Grantor will cause the
same to be promptly discharged and released.

(o)

No Disposition.  Grantor will not make a Disposition without obtaining Lender’s
prior written consent to the Disposition, which shall not be unreasonably
withheld or delayed.

(p)

Business Change.  Grantor will not make or permit to occur or exist a material
change in the character of its business activities as such existed on the date
hereof, without Lender’s prior written consent.

(q)

Environmental.  Grantor shall not cause or permit the Mortgaged Property or
Grantor to be in violation of, or do anything or permit anything to be done
which will subject the Mortgaged Property to any remedial obligations under, any
Environmental Laws, assuming disclosure to the applicable governmental
authorities of all relevant facts, conditions and circumstances, if any,
pertaining to Grantor and/or the Mortgaged Property, and Grantor will promptly
notify Lender in writing of any existing, pending or, to the best knowledge of
Grantor, threatened investigation or inquiry by any governmental authority in
connection with any Environmental Laws.  Grantor shall obtain all permits,
licenses or similar authorizations to construct, occupy, operate or use any
Improvements, Fixtures and equipment forming a part of the Mortgaged Property by
reason of any Environmental Laws.  Grantor shall take all steps necessary to
determine that no Hazardous Substances are being disposed of or otherwise
released on or to the Mortgaged Property.  Grantor shall not cause or permit the
disposal or other release of any Hazardous Substances on or to the Mortgaged
Property and covenants and agrees to keep or cause the Mortgaged Property to be
kept free of all Hazardous Substances and to remove the same (or if removal is
prohibited by law, to take whatever action is required by law) promptly upon
discovery at its sole expense.  Upon Lender’s reasonable request, at any time
and from time to time during the existence of this Deed of Trust (but not more
frequently than once every twenty-four (24) months), Grantor will provide at
Grantor’s sole expense an inspection or audit of the Mortgaged Property from an
engineering or consulting firm approved by Lender, indicating the presence or
absence of Hazardous Substances on the Mortgaged Property.  If Grantor fails to
provide same after forty-five (45) days’ notice, Lender may order same, and
Grantor grants to Lender and its agents, employees, contractors and consultants
access to the Mortgaged Property and a license (which is coupled with an
interest and irrevocable while this Deed of Trust is in effect) to perform
inspections and tests.  The cost of such inspections and tests shall be a demand
obligation owing by Grantor to Lender pursuant to this Deed of Trust and shall
be subject to and covered by the provisions of Section 3.3 hereof.  Grantor
shall give prompt written notices to Lender of: (i) any proceeding or inquiry by
any governmental or nongovernmental entity or person with respect to the
presence of any Hazardous Substances on, under, from or about the Mortgaged
Property; the migration thereof from or to other property; the disposal,
storage, or treatment of any Hazardous Substances generated or used on, under or
about the Mortgaged Property; (ii) all claims made or threatened by any third
party against Grantor or the Mortgaged Property





DEED OF TRUST

Page 12




or any other owner or operator, including a tenant, of the Mortgaged Property
relating to any loss or injury resulting from any Hazardous Substance; and (iii)
Grantor’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of the Mortgaged Property that could cause the
Mortgaged Property  or any part  thereof to be subject to any investigation or
cleanup pursuant to any Environmental Laws.  If any remedial work (“Remedial
Work”) is reasonably necessary or desirable, Grantor shall commence and
thereafter diligently prosecute to completion all such Remedial Work within
thirty (30) days (or longer period if Lender believes such is necessary in
Lender’s reasonable discretion) after written demand by Lender for performance
thereof (or such shorter period of time as may be required under any
Environmental Laws).  All Remedial Work shall be performed by contractors
approved in advance by Lender, and under the supervision of a consulting
engineer approved by Lender.  All costs and expenses of such Remedial Work shall
be paid by Grantor including, without limitation, Lender’s reasonable attorneys’
fees and costs incurred in connection with monitoring or review of such Remedial
Work.

3.3

Right of Lender to Perform.  If Grantor fails to perform any act or to take any
action which Grantor is required to perform or take hereunder or under any of
the other Loan Documents, or to pay any money which Grantor is required to pay
hereunder or under any of the other Loan Documents, or takes any action
prohibited hereby or thereby, which failure continues beyond any applicable cure
period provided for in any of the Loan Documents, Lender, in Grantor’s name or
in its own name, may, but shall not be obligated to, after providing Grantor
with written notice of Lender’s intent, perform or cause to be performed such
act or take such action.  Lender’s performance, as set forth in the preceding
sentence, will not waive Grantor’s default.  Any amounts due and owing by
Grantor to Lender pursuant to this Deed of Trust (including amounts payable
pursuant to indemnity provisions) shall be payable on demand, shall bear
interest from the date such amount becomes due until paid at the Maximum Rate,
shall be a part of the Indebtedness, and shall be secured by this Deed of Trust.

3.4

Change in Organization.  Grantor will not cause or permit any (a) change of
Grantor’s chief executive office to a jurisdiction other than as represented
below in this Deed of Trust, or (b) change the state of Grantor’s organization
as it exists on the date of this Deed of Trust, or (c) change Grantor’s name as
it exists on the date of this Deed of Trust, unless Grantor shall have notified
Lender in writing of such change at least thirty (30) days prior to the
effective date of such change, and shall have first taken all action required by
 Lender for the purpose of further perfecting or protecting the security of
interest in favor of Lender in the Mortgaged Property.  In any written notice
furnished pursuant to this Section, Grantor will expressly state that the notice
is required by this Deed of Trust and contains facts that may require additional
filings of financing statements or other notices for the purpose of continuing
perfection of Lender’s security interest in the Mortgaged Property.

3.5

Indemnification Regarding Environmental Matters.  Grantor agrees to indemnify
and hold Lender and Trustee (for purposes of this Section, the terms “Lender”
and “Trustee” shall include the directors, officers, partners, employees,
representatives and agents of  Lender and Trustee, respectively, and any persons
or entities owned or controlled by, owning or controlling, or under common
control or otherwise affiliated with Lender and Trustee, respectively) harmless
from and against, and to reimburse Lender and Trustee with respect to, any and
all claims, demands, losses, damages (including consequential damages),
liabilities, causes of action, judgments, penalties, costs and expenses
(including attorneys’ fees and court costs) of any and every kind or character,
known or unknown, fixed or contingent, imposed on, asserted against or incurred
by Lender and/or the Trustee at any time and from time to time by reason of, in
connection with or arising out of (a) the breach of any representation or
warranty of Grantor as set forth herein regarding Environmental Laws, (b) the
failure of Grantor to perform any obligation herein required to be performed by
Grantor regarding Environmental Laws, (c) any violation on or before the Release
Date (defined below) of any Environmental Laws in effect on or before the
Release Date, (d) the removal of Hazardous Substances from the Mortgaged
Property (or if





DEED OF TRUST

Page 13




removal is prohibited by law, the taking of whatever action is required by law),
(e) any act, omission, event or circumstance existing or occurring on or prior
to the Release Date (including, without limitation, the presence on the
Mortgaged Property or release from the Mortgaged Property of any Hazardous
Substances on or prior to the Release Date), resulting from or in connection
with the ownership, construction, occupancy, operation, use and/or maintenance
of the Mortgaged Property, regardless of whether the act, omission, event or
circumstance constituted a violation of any Environmental Law at the time of its
existence or occurrence, and (f) any and all claims or proceedings (whether
brought by private party or governmental agency) for bodily injury, property
damage, abatement or remediation, environmental damage or impairment or any
other injury or damage resulting from or relating to any hazardous substance or
solid waste located upon or migrating into, from or through the Mortgaged
Property (whether or not any or all of the foregoing was caused by Grantor or
its tenant or subtenant, or a prior owner of the Mortgaged Property or its
tenant or subtenant, or any third party and whether or not the alleged liability
is attributable to the handling, storage, generation, transportation or disposal
of such substance or waste or the mere presence of such substance or waste on
the Mortgaged Property).  WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL
APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO CLAIMS, DEMANDS, LOSSES, DAMAGES
(INCLUDING CONSEQUENTIAL DAMAGES), LIABILITIES, CAUSES OF ACTION, JUDGMENTS,
PENALTIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT
COSTS) WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE
(WHETHER SOLE, COMPARATIVE OR CONTRIBUTORY) OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED PARTY OR WHICH ARISE AS A RESULT OF STRICT LIABILITY, WHETHER UNDER
APPLICABLE ENVIRONMENTAL LAWS OR OTHERWISE.  HOWEVER, SUCH INDEMNITIES SHALL NOT
APPLY TO ANY INDEMNIFIED PARTY TO THE EXTENT THE SUBJECT OF THE INDEMNIFICATION
IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY.  The term “Release Date” as used herein shall mean the
earlier of the following two dates: (a) the date on which the Indebtedness has
been paid and performed in full and this Deed of Trust has been released, or (b)
the date on which the lien of this Deed of Trust is foreclosed or a conveyance
by deed in lieu of such foreclosure is fully effective; provided, if such
payment, performance, release, foreclosure or conveyance is challenged, in
Bankruptcy proceedings or otherwise, the Release Date shall be deemed not to
have occurred until such challenge is rejected, dismissed or withdrawn with
prejudice.  The foregoing indemnities shall not terminate upon the Release Date
or upon the release, foreclosure or other termination of this Deed of Trust but
will survive the Release Date, foreclosure of this Deed of Trust or conveyance
in lieu of foreclosure, and the repayment of the Indebtedness and the discharge
and release of this Deed of Trust and the other Loan Documents.  Any amount to
be paid hereunder by Grantor to Lender and/or Trustee shall be a demand
obligation owing by Grantor to Lender and/or Trustee and shall be subject to and
covered by the provisions of Section 3.3 hereof.

ARTICLE FOUR

ASSIGNMENT OF RENTS AND CONTRACTS

4.1

Assignment of Rents.  In order to secure payment and performance of the
Indebtedness and the Obligations, Grantor does hereby absolutely and
unconditionally assign, transfer and set over to Lender all Rents and all
proceeds and other amounts paid or owing to Grantor under or pursuant to any and
all Contracts and bonds relating to the construction, erection or renovation of
the Mortgaged Property; subject however to a license hereby granted by Lender to
Grantor to collect and receive all of the foregoing (such license evidenced by
Lender’s acceptance of the Deed of Trust), subject to the terms and conditions
hereof.  Notwithstanding anything contained herein or in any of the other Loan
Documents to the contrary, the assignment in this Section is an absolute,
unconditional and presently effective





DEED OF TRUST

Page 14




assignment and not merely a security interest; provided, however, upon the
occurrence of an Event of Default (as hereinafter defined) hereunder or upon the
occurrence of any event or circumstance which with the lapse of time or the
giving of notice or both would constitute an Event of Default hereunder, such
license shall automatically and immediately terminate; provided, however, that
Lender shall not be deemed to have taken possession of the Mortgaged Property
except on the exercise of its option to do so, evidenced by its demand and overt
act for such purpose.  It shall not be necessary for Lender to institute any
type of legal proceedings or take any other action whatsoever to enforce the
assignment provisions in this Section 4.1.

4.2

Assignment of Lease Guaranties and Other Property.  In order to secure payment
and performance of the Indebtedness and Obligations, Grantor hereby assigns to
Lender all existing and future Lease Guaranties, all claims and rights to the
payment of damages and other claims arising from any rejection by a lessee of
any Lease under the United States Bankruptcy Code (a “Bankruptcy Claim”), all
proceeds from the sale or other disposition of the Leases, the Rents, the Lease
Guaranties, the Bankruptcy Claims, and all other rights and benefits of Grantor
as Lessor under the Leases and under the Lease Guaranties, plus all amendments,
replacements, and renewals of the foregoing.  Prior to an Event of Default,
Grantor shall have the right, without joinder of Lender, to enforce the Leases,
unless Lender directs otherwise.

4.3

Warranties Concerning Leases and Rents.  Grantor represents and warrants that:

(a)

Grantor has good title to the Leases and Rents and authority to assign the
property described above, and no other person or entity has any right, title or
interest therein;

(b)

all existing Leases are valid, unmodified and in full force and effect, except
as indicated herein or in a separate document provided to Lender by Grantor, and
to Grantor’s knowledge, no default exists thereunder;

(c)

unless otherwise provided herein, no Rents have been or will be assigned,
mortgaged or pledged; and

(d)

no Rents have been or will be anticipated, waived, released, discounted, set off
or compromised except for prudent business reasons.

4.4

Grantor’s Covenants of Performance.  Grantor covenants to:

(a)

perform all of its obligations under the Leases;

(b)

enforce the tenant’s obligations under the Leases;

(c)

defend, at Grantor’s expense, any proceeding pertaining to the Leases,
including, if Lender so requests, any such proceeding to which Lender is a
party; and

(d)

neither create nor permit any encumbrance upon its interest as lessor of the
Leases, except this Deed of Trust and any other encumbrances permitted by this
Deed of Trust.

4.5

Prior Approval for Actions Affecting Leases.  Grantor shall not, without the
prior written consent of Lender:

(a)

receive or collect Rents more than one (1) month in advance;





DEED OF TRUST

Page 15






(b)

encumber or assign future Rents;

(c)

waive or release any obligation of any tenant under the Leases except for
prudent business reasons;

(d)

cancel, terminate, or modify any of the Leases; cause or permit any
cancellation, termination or surrender of any of the Leases; or commence any
proceedings for dispossession of any tenant under any of the Leases, except upon
default by the tenant thereunder or except for prudent business reasons; or

(e)

permit any assignment of the Leases or of the other property pledged to Lender
under this Article Four.

4.6

Lender in Possession.  Lender’s acceptance of this assignment shall not, prior
to entry upon and taking possession of the Mortgaged Property by Lender, be
deemed to constitute Lender a “mortgagee in possession,” nor obligate Lender to
appear in or defend any proceedings relating to any of the Leases or to the
Mortgaged Property, take any action hereunder, expend any money, incur any
expenses, or perform any obligation or liability under the Leases, or assume any
obligation for any deposits delivered to Grantor by any tenant and not delivered
to Lender.  Lender shall not be liable for any injury or damage to any person or
property in or about the Mortgaged Property.

4.7

Indemnification.  Grantor hereby indemnifies and holds Lender (which shall
include the directors, officers, partners, employees, representatives, attorneys
and agents of Lender and any persons or entities owned or controlled by, owning
or controlling, or under common control or affiliated with Lender) harmless from
all liability, damage or expense imposed on or incurred by Lender from any
claims under the Leases.  In addition, Grantor shall have no right or claim
against any Lessee for the payment of any Rent to Lender pursuant to provisions
in Article Four of this Deed of Trust.  The foregoing indemnities shall not
terminate upon the foreclosure, release or other termination of this Deed of
Trust but will survive foreclosure of this Deed of Trust or conveyance in lieu
of foreclosure and the repayment of the Indebtedness and the discharge and
release of this Deed of Trust and the other Loan Documents.

4.8

Merger.  There shall be no merger of the leasehold estate, created by the
Leases, with the fee estate of the Land without prior written consent of Lender.

4.9

Right to Rely.  Grantor hereby irrevocably authorizes and directs the tenants
under the Leases to pay Rents to Lender upon written demand by Lender after the
occurrence of any Event of Default, without further consent of Grantor, and the
tenants may rely upon any written statement delivered by Lender to the tenants.
 Any such payment to Lender shall constitute payment to Grantor under the
Leases.  The assignment of Rents set forth in Section 4.1 is not contingent upon
any notice or demand by Lender to the tenants.

4.10

Termination of Assignment.  Upon payment in full of the Indebtedness and the
delivery and recording of a release of Deed of Trust lien created by this Deed
of Trust duly executed by Lender, the assignments described above in this
Article Four shall become null and void and shall be of no further force and
effect.

4.11

Waiver.  Failure or discontinuance by Lender, at any time or from time to time,
to collect Rents shall not in any manner impair the subsequent enforcement by
Lender of the right, power and the authority herein conferred upon Lender.





DEED OF TRUST

Page 16




ARTICLE FIVE

EVENTS OF DEFAULT

Defaults.  The term “Event of Default” as used in this Deed of Trust shall mean
the occurrence of any of the following events (but subject to any applicable
cure and/or grace period):

5.1

Failure to Pay Indebtedness.  The failure, refusal or neglect of Grantor to make
due and punctual payment of principal or interest on the Indebtedness, or any
portion thereof, as the same shall become due and payable; or

5.2

Non-Performance of Covenants.  The failure of Grantor to timely and properly
observe, keep or perform any covenant, agreement, warranty or condition required
herein, and such failure continues for more than ten (10) days after written
notice thereof shall have been given by Lender to Grantor; or

5.3

Loan Agreement.  An Event of Default occurs under the Loan Agreement; or

5.4

False Representation.  Any representation by Grantor or Guarantor contained
herein or in any other Loan Document or otherwise made by  Grantor or Guarantor
to Lender in connection with the Indebtedness and Loan Documents is false or
misleading when made in any material respect; or

5.5

Action by Other Lienholder.  The holder of any lien or security interest on the
Mortgaged Property (without hereby implying the consent of Lender to the
existence or creation of any such lien or security interest) declares a default
thereunder and such default is not cured within any applicable grace and/or
notice and cure period, or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder; or

5.6

Disposition of Mortgaged Property.  Without the prior written consent of Lender,
which shall not be unreasonably withheld or delayed, Grantor makes a
Disposition; or

5.7

Other Liens.  Without the prior written consent of Lender, Grantor creates,
places or permits to be created or placed, or through any act or failure to act,
acquiesces in the placing of, or allows to remain, any deed of trust, mortgage,
voluntary or involuntary lien, whether statutory, constitutional or contractual
(except for the lien for ad valorem taxes on the Mortgaged Property which are
not delinquent), security interest, encumbrance or charge, or conditional sale
or other title retention document, against or covering the Mortgaged Property,
or any part thereof, other than the Permitted Encumbrances, regardless of
whether the same are expressly or otherwise subordinate to the lien or security
interest created in this Deed of Trust, or acquires any Fixtures, equipment or
other property forming a part of the Mortgaged Property pursuant to a lease,
license or similar agreement; or

5.8

Other Contracts.  A default or event of default shall occur and be continuing
after the expiration of any applicable grace and/or notice and cure period under
any other written agreement (which is not a Loan Document) between Lender and
Grantor.

ARTICLE SIX

REMEDIES AND RELATED RIGHTS





DEED OF TRUST

Page 17




If an Event of Default shall occur, Lender may exercise any one or more of the
following remedies and shall, in addition to any other rights, have the
following related rights, without notice (unless notice is required by the Legal
Requirements or the Loan Documents):

6.1

Acceleration.  Upon the occurrence of an Event of Default, Lender shall have the
option of declaring all Indebtedness in its entirety to be immediately due and
payable, and the liens and security interests evidenced hereby shall be subject
to foreclosure in any manner provided for herein or provided for by applicable
law as Lender may elect.  If, after maturity of the Indebtedness (whether by
acceleration, default or otherwise) and prior to the sale of the Mortgaged
Property under this Deed of Trust, Lender receives any partial payment on the
Indebtedness, Lender shall be entitled to retain the amount of the payment and
apply the same to the Indebtedness, giving Grantor credit therefor, without
waiving or affecting the right of Lender (and the Trustee) to proceed with
foreclosure and sale under this Deed of Trust.

6.2

Foreclosure.  If an Event of Default occurs, Trustee will, at the request of
Lender, sell all or any part of the Mortgaged Property, all as Trustee in
Trustee’s discretion elects.   The sale will be made in accordance with Texas
Property Code (“Property Code”) Section 51.002 or any successor statute.  If the
Land is situated in more than one county, then required notices will be given in
both or all of such counties, the Mortgaged Property may be sold in either or
any such county, and such notices shall designate the county where the Mortgaged
Property will be sold.  The affidavit of any person having knowledge of the
facts to the effect that such service was completed shall be prima facie
evidence of the fact of service.  Any sale made by Trustee hereunder may be as
an entirety or in such parcels as Lender may request, and any sale may be
adjourned by announcement at the time and place appointed for such sale without
further notice except as may be required by law.  The sale by Trustee of less
than the whole of the Mortgaged Property shall not exhaust the power of sale
herein granted, and Trustee is specifically empowered to make successive sale or
sales under such power until the whole of the Mortgaged Property shall be sold;
and, if the proceeds of such sale of less than the whole of the Mortgaged
Property shall be less than the aggregate of the Indebtedness and the expense of
executing this trust as provided herein, this Deed of Trust and the lien hereof
shall remain in full force and effect as to the unsold portion of the Mortgaged
Property just as though no sale had been made; provided, however, that Grantor
shall never have any right to require the sale of less than whole of the
Mortgaged Property but Lender shall have the right, at its sole election, to
request Trustee to sell less than the whole of the Mortgaged Property.  After
each sale, Trustee shall make to the purchaser or purchasers at such sale good
and sufficient conveyances in the name of Grantor, conveying the property so
sold to the purchaser or purchasers in fee simple with general warranty of
title, and shall receive the proceeds of said sale or sales and apply the same
as herein provided.   Payment of the purchase price to Trustee shall satisfy the
obligation of purchaser at such sale therefor, and such purchaser shall not be
responsible for the application thereof.  The power of sale granted herein shall
not be exhausted by any sale held hereunder by  Trustee or his substitute or
successor, and such power of sale may be exercised from time to time and as many
times as Lender may deem necessary until all of the Mortgaged Property has been
duly sold and all Indebtedness has been fully paid.  In the event any sale
hereunder is not completed or is defective in the opinion of Lender, such sale
shall not exhaust the power of sale hereunder and Lender shall have the right to
cause a subsequent sale or sales to be made hereunder.  Any and all statements
of fact or other recitals made in any deed or deeds given by Trustee or any
successor or substitute appointed hereunder as to nonpayment of the
Indebtedness, or as to the occurrence of any Event of Default, or as to Lender
having declared all of such Indebtedness to be due and payable, or as to the
request to sell, or as to notice of time, place and terms of sale and of the
properties to be sold having been duly given, or as to the refusal, failure or
inability to act of Trustee or any substitute or successor, or as to the
appointment of any substitute or successor Trustee, or as to any other act or
thing having been duly done by Lender or by Trustee or any substitute or
successor, shall be taken as prima facie evidence of the truth of the facts so
stated and recited.  Trustee, his successor or substitute, may appoint or
delegate any one or more persons as agent to perform any act





DEED OF TRUST

Page 18




or acts necessary or incident to any sale held by Trustee, including, without
limitation, the posting of notices and the conducting of sales, but in the name
and on behalf of Trustee, his successor or substitute.  Lender may at any time
before the sale direct Trustee to abandon the sale, and may at any time
thereafter direct Trustee to again commence foreclosure.  Whether or not
foreclosure is commenced by Trustee, Lender may at any time after an Event of
Default occurs institute suit for collection of all or any part of the
Indebtedness or foreclosure of the lien of this Deed of Trust or both.  If
Lender institutes suit for collection of the Indebtedness and foreclosure of the
lien of this Deed of Trust, Lender may at any time before the entry of final
judgment dismiss the same, and require Trustee to sell the Mortgaged Property in
accordance with the provisions of this Deed of Trust.  No single sale or series
of sales under this Deed of Trust or by judicial foreclosure will extinguish the
lien or exhaust the power of sale under this Deed of Trust except with respect
to the items of property sold.  Trustee (including any successor trustee) will
not be liable for any error of judgment or act done by such party in good faith,
or be otherwise responsible or accountable to Grantor under any circumstances.

6.3

Right to Require Proof of Financial Ability and/or Cash Bid.  At any time during
the bidding during a sale as described in Section 6.2, the Trustee may require a
bidding party (a) to disclose its full name, state and city of residence,
occupation, and specific business office location, and the name and address of
the principal the bidding party is representing (if applicable), and (b) to
demonstrate reasonable evidence of the bidding party’s financial ability (or, if
applicable, the financial ability of the principal of such bidding party), as a
condition to the bidding party submitting bids at the foreclosure sale.  If any
such bidding party (the “Questioned Bidder”) declines to comply with the
Trustee’s requirement in this regard, or if such Questioned Bidder does respond
but the Trustee, in Trustee’s sole and absolute discretion, deems the
information or the evidence of the financial ability of the Questioned Bidder
(or, if applicable, the principal of such bidding party) to be inadequate, then
the Trustee may continue the bidding with reservation; and in such event (i) the
Trustee shall be authorized to caution the Questioned Bidder concerning the
legal obligations to be incurred in submitting bids, and (ii) if the Questioned
Bidder is not the highest bidder at  the sale, or if having been the highest
bidder the Questioned Bidder fails to deliver the cash purchase price payment
promptly to the Trustee, all bids by the Questioned Bidder shall be null and
void.  The Trustee may, in Trustee’s sole and absolute discretion, determine
that a credit bid may be in the best interest of Grantor and Lender, and elect
to sell the Mortgaged Property for credit or for a combination of cash and
credit; provided, however, that the Trustee shall have no obligation to accept
any bid except an all cash bid.  In the event the Trustee requires a cash bid
and cash is not delivered within a reasonable time after conclusion of the
bidding process, as specified by the Trustee, but in no event later than 3:45
p.m. local time on the day of sale, then said contingent sale shall be null and
void, the bidding process may be recommenced, and any subsequent bids or sale
shall be made as if no prior bids were made or accepted.  

6.4

Proceeds of Sale.  The proceeds of any sale held by Trustee or any receiver or
public officer in foreclosure of the liens evidenced hereby shall be applied:

FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including, but not limited to, all court costs and charges of
every character in the event foreclosed by suit, attorneys’ fees and a
reasonable fee to Trustee acting under the provisions of Section 6.3 if
foreclosed by power of sale as provided in said paragraph, not exceeding five
percent (5%) of the proceeds of such sale;

SECOND, to the payment in full of the Indebtedness (including, without
limitation, the principal and interest due and unpaid on the Note, attorneys’
fees and any other amounts due and unpaid and owed to Lender under this Deed of
Trust) in such order as Lender may elect in its sole discretion; and





DEED OF TRUST

Page 19




THIRD, the remainder, if any, shall be paid to Grantor or to such other party or
parties as may be entitled thereto by applicable law.

6.5

Waiver of Deficiency Statute.

(a)

In the event an interest in any of the Mortgaged Property is foreclosed upon
pursuant to a judicial or nonjudicial foreclosure sale, Grantor agrees as
follows:  notwithstanding the provisions of Sections 51.003, 51.004, and 51.005
of the Property Code (as the same may be amended from time to time), and to the
extent permitted by law, Grantor agrees that Lender shall be entitled to seek a
deficiency judgment from Grantor and/or any other party obligated on the
Indebtedness equal to the difference between the amount owing on the
Indebtedness and the amount for which the Mortgaged Property was sold pursuant
to judicial or nonjudicial foreclosure sale.  Grantor expressly recognizes that
this Section 6.5(a) constitutes a waiver of the above-cited provisions of the
Property Code which would otherwise permit Grantor and other persons against
whom recovery of deficiencies is sought or Guarantor independently (even absent
the initiation of deficiency proceedings against them) to present competent
evidence of the fair market value of the Mortgaged Property as of the date of
the foreclosure sale and offset against any deficiency the amount by which the
foreclosure sale price is determined to be less than such fair market value.
 Grantor further recognizes and agrees that this waiver creates an irrefutable
presumption that the foreclosure sale price is equal to the fair market value of
the Mortgaged Property for purposes of calculating deficiencies owed by Grantor
and/or others against whom recovery of a deficiency is sought.

(b)

Alternatively, in the event the waiver provided for in Subsection (a) above is
determined by a court of competent jurisdiction to be unenforceable, the
following shall be the basis for the finder of fact’s determination of the fair
market value of the Mortgaged Property as of the date of the foreclosure sale in
proceedings governed by Sections 51.003, 51.004 and 51.005 of the Property Code
(as amended from time to time):  (i) the Mortgaged Property shall be  valued in
an “as is” condition as of the date of the foreclosure sale, without any
assumption or expectation that the Mortgaged Property will be repaired or
improved in any manner before a resale of the Mortgaged Property after
foreclosure; (ii) the valuation shall be based upon an assumption that the
foreclosure purchaser desires a resale of the Mortgaged Property for cash
promptly (but not later than twelve [12] months) following the foreclosure sale;
(iii) all reasonable closing costs customarily borne by the seller in commercial
real estate transactions should be deducted from the gross fair market value of
the Mortgaged Property, including, without limitation, brokerage commissions,
title insurance, a survey of the Mortgaged Property, tax prorations, attorneys’
fees, and marketing costs; (iv) the gross fair market value of the Mortgaged
Property shall be further discounted to account for any estimated holding costs
associated with maintaining the Mortgaged Property pending sale, including,
without limitation, utilities expenses, property management fees, taxes and
assessments (to the extent not accounted for in (iii) above), and other
maintenance, operational and ownership expenses; and (v) any expert opinion
testimony given or considered in connection with a determination of the fair
market value of the Mortgaged Property must be given by persons having at least
five (5) years experience in appraising property similar to the Mortgaged
Property and who have conducted and prepared a complete written appraisal of the
Mortgaged Property taking into consideration the factors set forth above.

6.6

Lender as Purchaser.  Lender shall have the right to become the purchaser at any
sale held by any Trustee or substitute or successor or by any receiver or public
officer, and if Lender purchases at any such sale Lender shall have the right to
credit upon the amount of the bid made therefor, to the extent necessary to
satisfy such bid, the Indebtedness owing to Lender.

6.7

Remedies Cumulative.  All remedies herein expressly provided for are cumulative
of any and all other remedies existing at law or in equity and are cumulative of
any and all other remedies





DEED OF TRUST

Page 20




provided for in any of the other Loan Documents, or any part thereof, or
otherwise benefitting Lender, and Trustee and Lender shall, in addition to the
remedies herein provided, be entitled to avail themselves of all such other
remedies as may now or hereafter exist at law or in equity for the collection of
the Indebtedness and the enforcement of the covenants herein and the foreclosure
of the liens and security interests evidenced hereby, and resort to any remedy
provided for hereunder or under any such Loan Documents or provided for by law
shall not prevent the concurrent or subsequent employment of any other
appropriate remedy or remedies.

6.8

Payment after Acceleration.  If, following the occurrence of an Event of
Default, and an acceleration of the Indebtedness or any part thereof but prior
to a foreclosure sale of the Mortgaged Property, Grantor shall tender to Lender
the payment of an amount sufficient to satisfy the entire Indebtedness or the
part thereof which has been accelerated, such tender shall be deemed a voluntary
prepayment pursuant to the Indebtedness and, accordingly, Grantor, to the extent
permitted by applicable law, shall also pay to Lender the premium, if any, then
required under the Loan Documents in order to exercise the prepayment privilege
contained therein.

ARTICLE SEVEN

MISCELLANEOUS

7.1

Defeasance.  If all of the Indebtedness is paid as the same becomes due and
payable and if all of the covenants, warranties, undertakings and agreements
made in this Deed of Trust are kept and performed, and Grantor’s ability to
borrow under the Loan Documents has been terminated, then and in that event
only, all rights under this Deed of Trust shall terminate and the Mortgaged
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, which shall be released by Lender in due form
at Grantor’s cost.

7.2

Risk of Loss; Implied Covenants.  The risk of loss or damage to the Mortgaged
Property is on Grantor, and Lender shall have no liability whatsoever for the
decline in value of the Mortgaged Property, for failure to obtain or maintain
insurance, or for failure to determine whether insurance in force is adequate as
to amount or as to the risks insured.  Grantor and Lender agree that there are
no, nor shall there be any, implied covenants of good faith and fair dealing or
other similar covenants or agreements in this Deed of Trust and the other Loan
Documents.  All agreed contractual duties are set forth in this Deed of Trust,
the Note, and the other Loan Documents.

7.3

Successor Trustee.  Trustee may be removed at any time with or without cause, at
the option of Lender, by written declaration of removal executed by Lender,
without any notice to or demand upon Trustee, Grantor or any other person.  If
at any time Trustee is removed, dies or refuses, fails or is unable to act as
Trustee, Lender may appoint any person as successor Trustee hereunder, without
any formality other than a written declaration of appointment executed by
Lender.  Immediately upon appointment, the successor Trustee so appointed
automatically will be vested with all the estate and title in the Mortgaged
Property, and with all of the rights, powers, privileges, authority, options and
discretions, and charged with all of the duties and liabilities, vested in or
imposed upon Trustee by this instrument, and any conveyance executed by any
successor Trustee will have the same effect and validity as if executed by the
Trustee named in this Deed of Trust.

7.4

INDEMNITY.  GRANTOR SHALL INDEMNIFY, DEFEND, PROTECT AND HOLD HARMLESS LENDER
(WHICH SHALL INCLUDE TRUSTEE) AS PROVIDED IN THE LOAN AGREEMENT.





DEED OF TRUST

Page 21






7.5

Waiver by Lender.  Lender may at any time and from time to time in writing (a)
release any part of the Mortgaged Property, or any interest therein from the
lien and security interest of this Deed of Trust without the joinder of Trustee,
or (b) release any party liable, either directly or indirectly, for the
Indebtedness or for any covenant herein or in any of the other Loan Documents
now or hereafter securing the payment of the Indebtedness, without impairing or
releasing the liability of any other party.  No such act shall in any way impair
the rights of Lender hereunder except to the extent specifically agreed to by
Lender in such writing.

7.6

Actions by Lender.  The lien, security interest and other security rights of
Lender hereunder shall not be impaired by any indulgence, moratorium or release
granted by Lender, including, but not limited to, (a) any renewal, extension,
increase or modification which Lender may grant with respect to any of the
Indebtedness, (b) any surrender, compromise, release, renewal, extension,
exchange or substitution which Lender may grant in respect of the Mortgaged
Property, or any part thereof or any interest therein, or (c) any release or
indulgence granted to any endorser, guarantor or surety of any of the
Indebtedness.  The taking of additional security by Lender shall not release or
impair the lien, security interest or other security rights of Lender hereunder
or affect the liability of Grantor or of any endorser or guarantor or other
surety or improve the rights of any permitted junior lienholder of the Mortgaged
Property.

7.7

Rights of Lender.  Lender may waive any Event of Default without waiving another
prior or subsequent Event of Default.  Lender may remedy any Event of Default
without waiving the Event of Default remedied.  Neither the failure by Lender to
exercise, nor the delay by Lender in exercising, any right, power or remedy upon
any Event of Default shall be construed as a waiver of such Event of Default or
as a waiver of the right to exercise any such right, power or remedy at a later
date.  No modification or waiver of any provision hereof nor consent to any
departure by Grantor therefrom shall in any event be effective unless the same
shall be in writing and signed by Lender and then such waiver or consent shall
be effective only in the specific instances, for the purpose for which given and
to the extent therein specified.  No notice to nor demand on Grantor in any case
shall of itself entitle Grantor to any other or further notice or demand in
similar or other circumstances.  Acceptance by Lender of any payment in an
amount less than the amount then due on any of the Indebtedness shall be deemed
an acceptance on account only and shall not in any way affect the existence of
an Event of Default hereunder.  In the event the ownership of the Mortgaged
Property or any part thereof becomes vested in a person other than Grantor
(without implying Lender’s consent), Lender may, at Lender’s option deal with
such successor or successors in interest with reference to this Deed of Trust
and to the Indebtedness in the same manner as with Grantor, without in any way
discharging Grantor’s liability upon the Indebtedness or the Obligations.

7.8

Fixture Filing.  This Deed of Trust shall be effective as a financing statement
filed as a fixture filing with respect to all Fixtures included within the
Mortgaged Property and is to be filed for record in the real property records in
the Office of the County Clerk for the county or counties where the Mortgaged
Property (including said Fixtures) is situated.

7.9

Subrogation.  To the extent that proceeds of the Note are used to pay
indebtedness secured by any outstanding lien, security interest, charge or prior
encumbrance against the Mortgaged Property, such proceeds have been advanced by
Lender at Grantor’s request and Lender shall be subrogated to any and all
rights, security interests and liens owned or held by any owner or holder of
such outstanding liens, security interests, charges or encumbrances,
irrespective of whether said liens, security interests, charges or encumbrances
are released; provided, however, that the terms and provisions of this Deed of
Trust shall govern the rights and remedies of Lender and shall supersede the
terms, provisions, rights and remedies under and pursuant to the instruments
creating the liens, security interests, charges or encumbrances to which Lender
is subrogated hereunder.





DEED OF TRUST

Page 22






7.10

Application of Indebtedness.  If any part of the Indebtedness cannot be lawfully
secured by this Deed of Trust or if any part of the Mortgaged Property cannot be
lawfully subject to the lien and security interest hereof to the full extent of
the Indebtedness, then all payments made shall be applied on said Indebtedness
first in discharge of that portion thereof which is unsecured by this Deed of
Trust.

7.11

Contest of Certain Claims.  Notwithstanding any provision to the contrary
contained in this Deed of Trust, Grantor shall not be in default for failure to
pay or discharge any Imposition or mechanic’s or materialman’s lien asserted
against the Mortgaged Property if, and so long as, (a) Grantor shall have
notified Lender of same within five (5) days of obtaining knowledge thereof; (b)
Grantor shall diligently and in good faith contest the same by appropriate legal
proceedings which shall operate to prevent the enforcement or collection of the
same and the sale of the Mortgaged Property or any part thereof, to satisfy the
same; (c) Grantor shall have furnished to Lender a cash deposit, or an indemnity
bond satisfactory to Lender with a surety satisfactory to Lender, in the amount
of the Imposition or mechanic’s or materialman’s lien claim, plus a reasonable
additional sum to pay all costs, interest and penalties that may be imposed or
incurred in connection therewith, to assure payment of the matters under contest
and to prevent any sale or forfeiture of the Mortgaged Property or any part
thereof; (d) Grantor shall promptly upon final determination thereof pay the
amount of any such Imposition or claim so determined, together with all costs,
interest and penalties which may be payable in connection therewith; (e) the
failure to pay the Imposition or mechanic’s or materialman’s lien claim does not
constitute a default under any other deed of trust, mortgage or security
interest covering or affecting any part of the Mortgaged Property; and (f)
notwithstanding the foregoing, Grantor shall immediately upon request of Lender
pay (and if Grantor shall fail so to do, Lender may, but shall not be required
to, pay or cause to be discharged or bonded against) any such Imposition or
claim notwithstanding such contest, if in the reasonable opinion of Lender the
Mortgaged Property shall be in jeopardy or in danger of being forfeited or
foreclosed.  Lender may pay over any such cash deposit or part thereof to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established.

7.12

Maximum Interest.  It is expressly stipulated and agreed to be the intent of
Grantor and Lender at all times to comply strictly with the applicable Texas law
governing the maximum rate or amount of interest payable on the Note or the
other Indebtedness (or applicable United States federal law to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law).  If the applicable law is ever
judicially interpreted so as to render usurious any amount (a) contracted for,
charged, taken, reserved or received pursuant to the Note, any of the other Loan
Documents or any other communication or writing by or between Grantor and Lender
related to the transaction or transactions that are the subject matter of the
Loan Documents, (b) contracted for, charged or received by reason of Lender’s
exercise of the option to accelerate the maturity of the Note and/or the other
Indebtedness, or (c) Grantor will have paid or Lender will have received by
reason of any voluntary prepayment by Grantor of the Note and/or the other
Indebtedness, then it is Grantor’s and Lender’s express intent that all amounts
charged in excess of the Maximum Rate shall be automatically canceled, ab
initio, and all amounts in excess of the Maximum Rate theretofore collected by
Lender shall be credited on the principal balance of the Note and/or the other
Indebtedness (or, if the Note and all other Indebtedness have been or would
thereby be paid in full, refunded to Grantor), and the provisions of the Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if the Note has been
paid in full before the end of the stated term of the Note, then Grantor and
Lender agree that Lender shall, with reasonable promptness after Lender
discovers or is advised by Grantor that interest was received in an amount in
excess of the Maximum Rate, either refund such excess interest to Grantor and/or
credit such excess interest against the Note and/or any other Indebtedness then
owing by Grantor to Lender.  Grantor hereby agrees that as a condition precedent
to any claim or counterclaim (in which event such proceeding shall





DEED OF TRUST

Page 23




be abated for such time period) seeking usury penalties against Lender, Grantor
will provide written notice to Lender, advising Lender in reasonable detail of
the nature and amount of the violation, and Lender shall have sixty (60) days
after receipt of such notice in which to correct such usury violation, if any,
by either refunding such excess interest to Grantor or crediting such excess
interest against the Note and/or the other Indebtedness then owing by Grantor to
Lender.  All sums contracted for, charged or received by Lender for the use,
forbearance or detention of any debt evidenced by the Note and/or the other
Indebtedness shall, to the extent permitted by applicable law, be amortized or
spread, using the actuarial method, throughout the stated term of the Note
and/or the other Indebtedness (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of the Note and/or the other Indebtedness does not exceed the Maximum Rate from
time to time in effect and applicable to the Note and/or the other Indebtedness
for so long as debt is outstanding.  In no event shall the provisions of Chapter
346 of the Texas Finance Code (which regulates certain revolving credit loan
accounts and revolving triparty accounts) apply to the Note and/or the other
Indebtedness.  Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

7.13

Notices.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed, or delivered, to the address
specified for notices on the signature page below or to such other address as
shall be designated by such party in a notice to the other parties.  Subject to
Section 51.002 of the Texas Property Code, all such other notices and other
communications shall be deemed to have been given or made upon the earliest to
occur of (a) actual receipt by the intended recipient, or (b) (i) if delivered
by hand or courier, when signed for by the designated recipient, (ii) if
delivered by mail, four (4) business days after deposit in the mail, postage
prepaid, and (iii) if delivered by facsimile when sent and receipt has been
confirmed by telephone.  Electronic mail and internet websites may be used only
to distribute routine communications, such as financial statements and other
information, and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose.

7.14

Heirs, Successors and Assigns.  The terms, provisions, covenants and conditions
hereof shall be binding upon Grantor, and the heirs, devisees, representatives,
successors and assigns of Grantor including all successors in interest of
Grantor in and to all or any part of the Mortgaged Property, and shall inure to
the benefit of Trustee and Lender and their respective heirs, successors,
substitutes and assigns and shall constitute covenants running with the Land.
All references in this Deed of Trust to Grantor, Trustee or Lender shall be
deemed to include all such heirs, devisees, representatives, successors,
substitutes and assigns.  All Obligations contained in this Deed of Trust and
the other Loan Documents are intended by Grantor, Lender, and Trustee to be, and
shall be construed as, covenants running with the Mortgaged Property until the
lien of this Deed of Trust has been fully released by Lender.

7.15

Severability.  A determination that any provision of this Deed of Trust is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and any determination that the application of any provision of
this Deed of Trust to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to any other persons or circumstances.

7.16

Gender and Number.  Within this Deed of Trust, words of any gender shall be held
and construed to include any other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless in each instance the
context otherwise requires.





DEED OF TRUST

Page 24






7.17

Joint and Several.  Where two or more persons or entities have executed this
Deed of Trust, unless the context clearly indicates otherwise, the term
“Grantor” as used in this Deed of Trust means the grantors hereunder or either
or any of them and the obligations of Grantor hereunder shall be joint and
several.

7.18

Consent of Lender.  Except where otherwise provided herein, in any instance
hereunder where the approval, consent or the exercise of judgment of Lender is
required, the granting or denial of such approval or consent and the exercise of
such judgment shall be within the sole discretion of Lender, and Lender shall
not, for any reason or to any extent, be required to grant such approval or
consent or exercise such judgment in any particular manner, regardless of the
reasonableness of either the request or Lender’s judgment.

7.19

Consent to Disposition.  It is expressly agreed that Lender may predicate
Lender’s decision to grant or withhold consent to a Disposition on such terms
and conditions as Lender may require, in Lender’s sole discretion, including
without limitation (a) consideration of the creditworthiness of the party to
whom such Disposition will be made and its management ability with respect to
the Mortgaged Property, (b) consideration of whether the security for repayment
of the Indebtedness and the performance and discharge of Grantor’s obligations
under this Deed of Trust, or Lender’s ability to enforce its rights, remedies,
and recourses with respect to such security, will be impaired in any way by the
proposed Disposition, (c) an increase in the rate of interest payable under the
Note or any other change in the terms and provisions of the Note and other Loan
Documents, (d) reimbursement of Lender for all costs and expenses incurred by
Lender in investigating the creditworthiness and management of the party to whom
such Disposition will be made and in determining whether Lender’s security will
be impaired by the proposed Disposition, (e) payment of Lender’s reasonable
attorneys’ fees in connection with such Disposition, (f) the execution of
assumption agreements, modification agreements, supplemental loan documents, and
financing statements, satisfactory in form and substance to Lender, (g)
endorsements (to the extent available under applicable law) to any existing
mortgagee title insurance policies insuring Lender’s liens and security
interests covering the Mortgaged Property, and (h) requiring additional security
for the payment of the Indebtedness and performance and discharge of Grantor’s
obligations under this Deed of Trust.  Nothing contained in this Section 7.19 is
intended to alter Lender’s authority to withhold its consent to a Disposition in
its sole, arbitrary discretion.

7.20

Entire Agreement.  The Loan Documents constitute the entire understanding and
agreement between Grantor and Lender with respect to the transactions arising in
connection with the Indebtedness and supersede all prior written or oral
understandings and agreements between Grantor and Lender with respect thereto.
 Grantor hereby acknowledges that, except as incorporated in writing in the Loan
Documents, there are not, and were not, and no Persons are or were authorized by
Lender to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the transaction which is the subject
of the Loan Documents.  The Loan Documents may only be modified or terminated by
a written instrument or instruments executed by the party against which
enforcement of the modification or termination is asserted.  Any alleged
modification or termination which is not so documented shall not be effective as
to any party.

7.21

Rules of Construction and Loan Agreement.  The section headings or captions in
this Deed of Trust are for convenience and are not a part of this instrument for
any purpose.  Any action permitted to Lender may be taken by any authorized
officer, employee or agent of Lender, or any attorney, accountant, environmental
consultant or other advisor or professional retained by Lender.  Use of the term
“including” does not imply any limitation on (but may expand) the antecedent
reference.  Unless the context clearly requires otherwise, the term “may” does
not imply any obligation to act.  Any reference to exhibits or schedules means
the exhibits or schedules to this Deed of Trust, which are fully incorporated by
reference into this Deed of Trust.  Any reference to a particular document
includes all





DEED OF TRUST

Page 25




modifications, supplements, replacements, renewals or extensions of that
document, but this rule of construction does not authorize amendment of any
document without Lender’s consent.  In the event of any conflict between the
terms of this Deed of Trust and the Loan Agreement, the terms of the Loan
Agreement shall govern.

7.22

Release of Lien.  If the Indebtedness is fully paid and Lender has no further
obligation to lend to Grantor, and the Obligations are fully discharged, Lender,
upon Grantor’s written request and at Grantor’s expense, will execute a release
of the lien created by this Deed of Trust.  The release must be in form and
content satisfactory to Lender.

7.23

GOVERNING LAW; PLACE OF PERFORMANCE. THE LOAN DOCUMENTS ARE BEING EXECUTED AND
DELIVERED, AND ARE INTENDED TO BE PERFORMED, IN THE STATE OF TEXAS, AND THE LAWS
OF SUCH STATE AND OF THE UNITED STATES SHALL GOVERN THE RIGHTS AND DUTIES OF THE
PARTIES HERETO AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION
OF THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT OTHERWISE SPECIFIED IN ANY OF THE
LOAN DOCUMENTS.  THIS DEED OF TRUST, ALL OF THE OTHER LOAN DOCUMENTS, AND ALL OF
THE OBLIGATIONS OF GRANTOR UNDER ANY OF THE LOAN DOCUMENTS ARE PERFORMABLE IN
DALLAS COUNTY, TEXAS.  VENUE OF ANY LITIGATION INVOLVING THIS DEED OF TRUST OR
ANY LOAN DOCUMENT SHALL BE MAINTAINED IN AN APPROPRIATE STATE OR FEDERAL COURT
LOCATED IN DALLAS COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER VENUES.

7.24

WAIVER OF RIGHT TO TRIAL BY JURY.  GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF
ANY OF THE TERMS OR PROVISIONS OF THIS DEED OF TRUST OR THE OTHER LOAN
DOCUMENTS.

[Signature Page Follows]





DEED OF TRUST

Page 26




EXECUTED to be effective as of the date first set forth above.

GRANTOR:

HARTMAN HILLCREST, LLC,

a Texas limited liability company

By:

Allen R. Hartman, President




Mailing Address for Grantor:

2909 Hillcroft, Ste 420

Houston, Texas 77057

Facsimile No.:  (713) 465-3132

Attention:  Katherine N. O’Connell, General Counsel

Mailing Address For Lender:

Hartman XX Limited Partnership

2909 Hillcrest, Ste. 420

Houston, TX. 77057

Facsimile No.:  (713) 973-8912

Attention:  Louis T. Fox, III





DEED OF TRUST – Signature Page







STATE OF TEXAS

§


§
COUNTY OF HARRIS

§

This instrument was acknowledged before me on the __ day of _______________,
2015, by Allen R. Hartman, as President of HARTMAN HILLCREST, LLC, a Texas
limited liability company, on behalf of said entity.

[S E A L]

Notary Public, State of Texas

My Commission Expires:







Printed Name of Notary Public





DEED OF TRUST – Signature Page




EXHIBIT “A”

LAND DESCRIPTION











DEED OF TRUST




EXHIBIT “B”

PERMITTED ENCUMBRANCES








DEED OF TRUST


